UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 (Amendment No. ) Check the appropriate box: o Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) þ Definitive Information Statement Medical Connection Holdings, Inc. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: MEDICAL CONNECTIONS HOLDINGS, INC. 4800 T. Rex Avenue, Suite 310 Boca Raton, Florida33431 NOTICE OF SHAREHOLDER ACTION BY WRITTEN CONSENT To our Shareholders: This Notice and the accompanying Information Statement are being furnished to the shareholders of Medical Connections Holdings, Inc., a Florida corporation (the “Company,” “we” or “us”), in connection with action taken by the holders of at least 60.12% of our issued and outstanding common stock approving, by a written consent dated, 2012, the following: 1. An amendment to the Company’s Articles of Incorporation, as amended(the “Articles of Incorporation”) to increase its authorized capital stock to 100 million shares of common stock and 10 million shares of preferred stock; 2.An amendment to the Company's 2010 Stock Incentive Plan ("2010 Plan") to increase the number of shares reserved under the 2010 Plan from 1 million to 10 million shares of the Company's common stock. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. Because the written consent of the holders of at least a majority of our common stock satisfies any applicable shareholder voting requirements under the Florida Business Corporation Act (“FBCA”) and the Company’s Articles of Incorporation and Bylaws, your vote or consent is not required to approve these matters. The accompanying Information Statement is first being mailed to shareholders on, 2012.It is for informational purposes only and explains (i) the amendment to our Articles of Incorporation toincreased our authorized capital to 100 million shares of common stock and 10 million shares of preferred stock and (ii) the amendment to our 2010 Plan to increase the number of shares reserved under the 2010 Plan to 10 million shares of common stock.The accompanying Information Statement also serves as the notice required by Section 607.0704 of the FBCA of the taking of corporate action without a meeting by less than unanimous written consent of the Company’s shareholders. This is not a notice of a meeting of shareholders and no shareholders’ meeting will be held to consider any matter described herein. Sincerely, , 2012 /s/ Jeffrey S. Rosenfeld Jeffrey S. Rosenfeld Chief Executive Officer 2 MEDICAL CONNECTIONS HOLDINGS, INC. 4800 T. Rex Avenue, Suite 310 Boca Raton, Florida33431 INFORMATION STATEMENT , 2012 We Are Not Asking You for a Proxy and You are Requested Not to Send Us a Proxy. ABOUT THIS INFORMATION STATEMENT General This Information Statement is being furnished by Medical Connections Holdings, Inc., a Florida corporation (the “Company,” “we,” or “us”), in connection with action taken by holders of at least a majority of our issued and outstanding shares of common stock, in lieu of a meeting, approving, by written consent dated , 2012, the following: ● an amendment to our Articles of Incorporation to increase our authorized capital stock to 100 million shares of common stock and 10 million shares of preferred stock, and ● an amendment to our 2010 Plan to increase the number of shares reserved under the 2010 Plan to 10 million shares of common stock. This Information Statement is being provided pursuant to the requirements of Rule 14c-2 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), to holders of the Company’s common stock, Series A preferred stock and Series C preferred stock, entitled to vote or give an authorization or consent in regard to the matters acted upon by written consent. This Information Statement also constitutes notice, pursuant to Section 607.0704 of the Florida Business Corporation Act (“FBCA”), of the taking of corporate action without a meeting by less than unanimous written consent of the Company’s shareholders. This Information Statement is being mailed on or about , 2012 to the Company’s shareholders of record as of (the “Record Date”). The actions taken by the Majority Shareholders will not become effective until at least 20 days after the initial mailing of the Information Statement. The entire cost of furnishing this Information Statement will be borne by the Company. The Company will request brokerage houses, nominees, custodians, fiduciaries and other like parties to forward this Information Statement to the beneficial owners of our common stock held of record by them. 3 Voting and Vote Required We are not seeking consent, authorizations or proxies from you. Section 607.0704 of the FBCA provides that, unless otherwise provided in the Articles of Incorporation, action required or permitted to be taken at a meeting of shareholders may be taken without a meeting and without a vote if the action is taken by holders of outstanding stock having not less than the minimum number of votes that would have been necessary to authorize or take such action at a meeting at which all shares entitled to vote thereon were present and voted. Our Articles of Incorporation permit action by shareholders without a meeting if a consent authorizing such action is signed by the holders of outstanding stock constituting the minimum number of votes necessary to authorize such action at a meeting at which all shares entitled to vote thereon were present and voted. The following shareholders, who together constitute the holders of a majority of the outstanding voting power of the Company (collectively, the "Majority Shareholders"), have executed an action by written consent of the Majority Shareholders dated as of, 2012 approving(i) an amendment to the Company's Articles of Incorporation to increase its authorized capital stock to 100 million shares of common stock and 10 million shares of preferred stock and (ii) an amendment to increase the authorized shares under the Company's 2010 Stock Incentive Plan to 10 million shares. The shareholders constituting the Majority Shareholders are Brian R. Neill, Anthony J. Nicolosi and Jeffrey S. Rosenfeld, who together hold 60.12% of the Company's total voting power.As of , the Company had 17,092,001 shares of common stock outstanding,5,554shares of Series A Preferred Stock outstanding and 215,000 shares of Series C Preferred Stock outstanding. ACTION 1 – AMENDMENT TO THE ARTICLES OF INCORPORATION TO INCREASE THE AUTHORIZED STOCK The Company's Board of Directors (the "Board") and Majority Shareholders have unanimously approved an amendment to our Articles of Incorporation to increase our authorized capital stock to 100 million shares of common stock and 10 million shares of preferred stock.A copy of the Articles of Amendment to our Articles of Incorporation is attached hereto as Exhibit A. Reason for the Amendment The purpose of the amendment to our Articles of Incorporation is to authorize additional shares of common and preferred stock, so that shares of common stock and preferred stock can be available for use by the Company in connection with ongoing financings, as well as for business purposes, including but not limited to payment to employees, consultants, business partners, for acquisitions and possible new financings. Our Articles of Incorporation currently authorizes us to issue a total of 20 million shares of common stock and 1 million shares of preferred stock. As ofJanuary 23, 2012, we have17,092,001 shares of common stock issued and outstanding.Our Articles of Incorporation currently authorizes us to issue a total of 1 million shares of preferred stock, of which 100,000 shares have been designated as Series A preferred shares, 100,000 shares have been designed as Series B preferred shares and 215,000 shares have been designated as Series C preferred shares.As ofJanuary 23,2012, we have 5,554 shares of Series A preferred stock issued and outstanding and 215,000 shares of Series C preferred stock issued and outstanding.No shares of Series B preferred stock are issued and outstanding. 4 Because of the continuing need for additional capital and the anticipated growth of our operations, requiring significant increases in personnel and more business relationships with partners, vendors and others, the Board believes that the remaining number of shares of authorized common stock and preferred stock may be insufficient for the Company’s needs. An increase to 100 million shares of common stock and 10 million shares of preferred stock will, it is believed, provide a sufficient number of authorized shares of common stock and preferred stock to meet these needs in the foreseeable future.As of January 23, 2012, the Company has an obligation to issue up to 223,300 shares pursuant to outstanding warrants and 3,085,000 shares pursuant to outstanding options.Furthermore, the Company may be obligated to issue up to 150,000 shares of its common stock if it closes an acquisition of a healthcare staffing company.Except as disclosed herein, the Board has no immediate plans, understandings, agreements or commitments to issue additional shares of the Company’s common stock or preferred stock.After the effective date of this amendment to the Articles, the Company may issue additional shares in the future without further shareholder approval, except as may be required under applicable law.Our Board may determine the terms of preferred shares to be issued including dividend rates, conversion prices, voting rights, redemption prices, maturity dates and similar matters. Possible Effects of the Proposed Increase in Authorized Capital The increase in the Company's authorized common stock will not have any immediate effect on the rights of existing shareholders.To the extent that the additional authorized shares are issued in the future, such shares will have a dilutive effect on the voting power and percentage equity ownership of our existing shareholders and, depending on the price at which they are issued, may have a dilutive effect on both the book value and market value of shares owned by our existing shareholders.The holders of the Company's common stock and preferred stock have no preemptive rights to subscribe for, or purchase, any additional shares of our common stock or preferred stock that may be issued in the future. We have not approved the increase in the Company's authorized number of shares with the intention of using the additional shares for anti-takeover purposes, although the Company could theoretically use the additional shares to make it more difficult or to discourage an attempt to acquire control of the Company because the issuance of such additional shares could be used to dilute the stock ownership or voting rights of a person seeking to obtain control of the Company. No further action or authorization by shareholders would be necessary prior to the issuance of the additional shares authorized by the amendment of the Company's Articles of Incorporation.We do not have any current plans, agreements or understandings for stock issuances which in the aggregate would involve the use of a number of shares that exceeds the amount currently authorized but unissued. THE MAJORITY SHAREHOLDERS HAVE APPROVED AN AMENDMENT TO THE ARTICLES OF INCORPORATION TO INCREASE THE AUTHORIZED CAPITAL STOCK TO ACTION 2 – APPROVAL OF AN AMENDMENT TO THE 2010 PLANTO INCREASE THE SHARES AUTHORIZED UNDER THE 2010 PLAN The Board and Majority Shareholders have unanimously approved an amendment to our 2010 Plan to increase the number of shares reserved under the 2010 Plan from 1 million to 10 million shares of our common stock.A copy of the Medical Connections Holdings, Inc., Amended 2010 Stock Incentive Plan is attached hereto as Exhibit B. Overview and Reasons for the Amendment As originally adopted on June 30, 2010, the Company's 2010 Plan reservedup to 1 million shares of the Company's common stock (as adjusted for the Company's reverse stock split, effective as of June 20, 2011) for issuance as awards under the 2010 Plan.As of January 23, 2012, the Company had granted an aggregate of 85,000 options under the 2010 Plan to directors and employees.The Board believes that increasing the number of shares available for grant under the 2010 Plan to 10 million shares will enable us to provide further incentives to key persons upon whom we rely for the growth of our business.All terms of the 2010 Plan remain the same except the number of shares authorized under the 2010 Plan.The material provisions of the 2010 Plan, as amended (the "Amended 2010 Plan"), are as follows: 5 Description of the Amended 2010 Plan The purpose of the Amended 2010 Plan is to attract, retain and reward directors, officers and other employees of Company and its subsidiaries and other persons who provide services to the Company ("Eligible Individuals") and to link compensation to measures of performance; thereby providing (1) additional incentives to such persons to create shareholder value and (2) such persons with an opportunity to acquire a proprietary interest in Company. The Amended 2010 Plan will allow us to grant a variety of stock-based and cash-based awards to Eligible Individuals.All employees of the Company are eligible to participate in the Amended 2010 Plan, including officers.The benefits or amounts under the Amended 2010 Plan that will be received by or allocated to Amended 2010 Plan participants will be determined by Company's Board and in the future, the Board may delegate its authority to grant awards to the compensation committee of the Board or to another committee appointed by the Board, in its sole discretion. Shareholder approval was obtained to satisfy certain legal requirements.In addition, our Board regards shareholder approval of the Amended 2010 Plan as desirable and consistent with good corporate governance practices. Our Board also seeks to the greatest extent practicable to ensure Company's ability to claim tax deductions for compensation paid.Section 162(m) of the Internal Revenue Code ("the Code") limits the deductions a publicly held company can claim for compensation in excess of $1 million paid in a given year to the Chief Executive Officer and the three other most highly compensated executive officers (other than the Chief Executive Officer and the Chief Financial Officer) serving on the last day of the fiscal year("covered employees")."Performance based" compensation that meets certain requirements is not counted against the $1 million deductibility cap, and therefore remains fully deductible.Because compensation may be paid to covered employees of the Company under the Amended 2010 Plan, the Company has obtained shareholder approval of the Amended 2010 Plan in order to meet a key requirement for certain awards to qualify as "performance based" under Section 162(m). In addition, shareholder approval will permit designated stock options to qualify as incentive stock options under the Code.Such qualification can give holders of the options more favorable tax treatment, as explained below. Shareholder approval of the Amended 2010 Plan will not affect Company's ability to make stock or cash based awards outside of the Amended 2010 Plan to the extent consistent with applicable laws and regulations. Potential Dilution The aggregate number of shares of common stock of Company that may be issued to employees, directors and third party service providers under the Amended 2010 Plan is Ten Million (10,000,000) shares.Awards made under the Amended 2010 Plan that are forfeited, cancelled or have expired will become available for future awards under the 2010 Plan. Description of the Amended 2010 Plan The following is a brief description of the Amended 2010 Plan's material features.This description is qualified in its entirety by reference to the full text of the Amended 2010 Plan, a copy of which is attached hereto as Exhibit B. 6 Administration.Our Board of Directors will establish a committee that, in addition to other duties, will administer the Amended 2010 Plan and make all other decisions and determinations as may be required under the Amended 2010 Plan or as the committee may deem necessary or advisable in administering the Amended 2010 Plan.The committeewill have the authority to select award recipients, determine the type, size, and other terms and conditions of awards. The committee will be composed of persons who are both non−employee directors, as defined under Securities and Exchange Commission Rule 16b−3(b)(3) of the Securities Exchange Act of 1934, as amended, and "outside directors" within the meaning of Section 162(m) of the Code.The committee will be permitted to delegate to one or more senior executives of Company the authority to grant awards to Eligible Individuals and to carry out such other administrative responsibilities as the committee may deem necessary or advisable, to the extent such delegation is consistent with applicable law, Articles of Incorporation and Bylaws of Company.If no committee exists, the functions of the committee will be exercised by the Board. Eligibility.Officers, employees, including persons who have agreed to become employees and directors of, and persons providing substantial bona fide personal services to the Company and certain related entities are eligible to be selected as award recipients.Incentive stock options may only be granted to employees of the Company that meet the required definition for purposes of incentive stock options under the Code. Type of Awards.The Amended 2010 Plan gives the committee the flexibility to grant a variety of instruments in addition to stock options and restricted stock, including stock appreciation rights, performance shares and performance units.Awards may be granted alone or in combination with any other award granted under the Amended 2010 Plan or any other plan.The committee will determine the size of each award to be granted (including, where applicable, the number of shares to which an award will relate), and all other terms and conditions of each award.Below is a description of the types of awards that may be issued under the Amended 2010 Plan. Stock Options and Stock Appreciation Rights.A stock option is a right to purchase a specified number of shares of Company common stock at an exercise price established at the date of grant.Stock options granted may be either non−qualified stock options or incentive stock options (which are intended to qualify as "incentive stock options" within Section 422 of the Code).A stock appreciation right ("SAR") entitles the recipient to receive, upon surrender of the SAR, an amount of cash or number of shares of Company common stock having a fair market value equal to the positive difference, if any, between the fair market value of one share of common stock on the date of exercise and the exercise price of the SAR.The committee will specify at the time an option or SAR is granted when and in what proportions an option or SAR becomes vested and exercisable. Restricted Stock.An award of restricted stock is an issuance of shares of Company common stock that is subject to certain restrictions established by the committee and to forfeiture to the Company if the holder does not satisfy certain requirements (including, for example, continued employment with the Company for a specified period of time).Recipients of restricted stock may receive the stock prior to the restrictions being satisfied, in which case such stock shall be legended accordingly, or Company may elect to hold such shares for the benefit of the restricted stock recipient. Generally, the restricted stock recipient will be entitled to vote the restricted stock and to exercise other shareholder rights.Thus, upon grant, the shares may be included in the Company's total number of shares outstanding and accrue and pay dividends, which will be subject to the same restrictions and forfeiture conditions as the restricted stock with respect to which such dividends were issued. Performance Based Awards.The committee may grant performance awards, which may be cash or stock based, including performance units and performance shares.Generally, performance awards require satisfaction of pre−established performance goals, consisting of one or more business criteria and a targeted performance level with respect to such criteria as a condition of awards being granted, becoming exercisable or settleable, or as a condition to accelerating the timing of such events.The committee will set the performance goals used to determine the amount payable pursuant to a performance award.To avoid limitations on tax deductibility in Section 162(m) of the Code for any compensation in excess of $1 million paid to covered employees of the Company, the business criteria used by the committee in establishing performance goals applicable to performance awards to such covered employees must be selected from among the following: 7 (i) the attainment of certain target levels of, or a specified increase in, the Company's enterprise value or value creation targets; (ii) the attainment of certain target levels of, or a percentage increase in, the Company's after-tax or pre-tax profits including, without limitation, that attributable to Company's continuing and/or other operations; (iii) the attainment of certain target levels of, or a specified increase relating to, the Company's operational cash flow or working capital, or a component thereof; (iv) the attainment of certain target levels of, or a specified decrease relating to, the Company's operational costs, or a component thereof; (v) the attainment of a certain level of reduction of, or other specified objectives with regard to limiting the level of increase in all or a portion of bank debt or other of the Company's long-term or short-term public or private debt or other similar financial obligations of the Company, which may be calculated net of cash balances and/or other offsets and adjustments as may be established by the committee; (vi) the attainment of a specified percentage increase in earnings per share or earnings per share from the Company's continuing operations; (vii) the attainment of certain target levels of, or a specified percentage increase in, the Company's net sales, revenues, net income or earnings before income tax or other exclusions; (viii) the attainment of certain target levels of, or a specified increase in, the Company's return on capital employed or return on invested capital; (ix) the attainment of certain target levels of, or a percentage increase in, the Company's after-tax or pre-tax return on shareholder equity; (x) the attainment of certain target levels in the fair market value of the Company's common stock; (xi) the growth in the value of an investment in the Company's common stock assuming the reinvestment of dividends; (xii) successfulmergers, acquisitions of other companies or assets and any cost savings or synergies associated therewith; and/or (xiii) the attainment of certain target levels of, or a specified increase in, EBITDA (earnings before income tax, depreciation and amortization). In addition, performance goals may be based upon the attainment by a subsidiary, division or other operational unit of the Company of specified levels of performance under one or more of the measures described above.Further, the performance goals may be based upon the attainment by the Company (or a subsidiary, division, facility or other operational unit of the Company) of specified levels of performance under one or more of the foregoing measures relative to the performance of other corporations.To the extent permitted under Code Section 162(m) of the Code (including, without limitation, compliance with any requirements for shareholder approval), the committee may, in its sole and absolute discretion: (i) designate additional business criteria upon which the performance goals may be based; (ii) modify, amend or adjust the business criteria described above; or (iii) incorporate in the performance goals provisions regarding changes in accounting methods, corporate transactions (including, without limitation, dispositions or acquisitions) and similar events or circumstances 8 Limitations on Awards.The aggregate number of shares that may be issued to under the Amended 2010 Plan will not exceed Ten Million (10,000,000). A maximum of Ten Million (10,000,000) shares may be subject to grants of incentive stock options. A maximum of Two Million (2,000,000) shares may be subject to grants of stock options or stock appreciation rights to any one Eligible Individual during any one fiscal year. A maximum of Two Million (2,000,000) shares may be subject to grants of performance shares, restricted stock, and awards of common stock to any one Eligible Individual during any one fiscal year. The maximum value at grant date of grants of performance units which may be granted to any one Eligible Individual during any one fiscal year shall be One Million Dollars ($1,000,000.00).Shares issued under the Amended 2010 Plan that are reacquired by Company in connection with a cancellation, forfeiture, termination or other failure to satisfy performance conditions will not be treated as having been issued for purposes of the share limitation.Shares delivered under the Amended 2010 Plan may be newly issued shares, treasury shares, or shares acquired in the open market. Adjustments.In the event outstanding shares of the Company's common stock are increased or decreased or changed into or exchanged for a different number or kind of shares or other securities of the Company by reason of any recapitalization, reclassification, reorganization, stock split, reverse split, combination of shares, exchange of shares, stock dividend or other distribution payable in capital stock of the Company or other increase or decrease in such shares effected without receipt of consideration by the Company, the committee will adjust the number and kind of shares subject to the aggregate and individual share limitations to the extent equitable and appropriate.The committee will also make appropriate and equitable adjustments to outstanding awards upon occurrence of these events to preserve the awards without enhancing their value.These adjustments may include changes to the number of shares subject to an award, the exercise price or share price referenced in the award terms, and other terms of the award. Amendment, Termination.The Board may amend, suspend, discontinue, or terminate the Amended 2010 Plan or the committee's authority to grant awards under the Amended 2010 Plan without shareholder approval, provided that shareholder approval will be required for any amendment that will require shareholder approval as a matter of law or regulation. Code Section 409A.It is intended that awards granted under the Amended 2010 Plan either be exempt from or comply with the requirements of Code Section 409A.The committee may amend any outstanding award without the participant's consent if such amendment is required to either comply with Section 409A of the Code or prevent the participant from being subject to any tax or penalty under Section 409A. Tax Consequences The federal income tax consequences arising with respect to awards granted under the Amended 2010 Plan will depend on the type of award.From the recipients' standpoint, as a general rule, ordinary income will be recognized at the time of payment of cash or delivery of actual shares.Future appreciation on shares held beyond the ordinary income recognition event will be taxable at capital gains rates when the shares are sold. The Company, as a general rule, will be entitled to a tax deduction that corresponds in time and amount to the ordinary income recognized by the recipient, and the Company will not be entitled to any tax deduction in respect of capital gain income recognized by the recipient.Exceptions to these general rules may arise under the following circumstances: ● if shares, when delivered, are subject to a substantial risk of forfeiture by reason of failure to satisfy any employment or performance−related condition, ordinary income taxation and the Company tax deduction will be delayed until the risk of forfeiture lapses (unless the recipient makes a special election to ignore the risk of forfeiture); ● if a person is granted an option that qualifies as an "incentive stock option," no ordinary income will be recognized, and the Company will not be entitled to any tax deduction if shares acquired upon exercise of such option are held more than the longer of one year from the date of exercise and two years from the date of grant; ● the Company will not be entitled to a tax deduction for compensation attributable to awards granted to one of its covered employees if and to the extent such compensation does not qualify as "performance−based" compensation under Section 162(m) of the Code and such compensation, along with any other non−performance−based compensation paid in the same calendar year, exceeds $1 million; and ● an award may be taxable at 20 percentage points above ordinary income tax rates at the time it becomes vested, even if such vesting occurs prior to the delivery of the cash or stock in settlement of the award, if the award constitutes "deferred compensation" under Code Section 409A, and the requirements of Code Section 409A are not satisfied. 9 The foregoing provides only a general description of the application of federal income tax laws to certain awards under the Amended 2010 Plan.This discussion is intended for the information of shareholders and not as tax guidance to participants in the Amended 2010 Plan, as the tax consequences may vary with the types of awards made, the identity of the recipients, and the method of payment or settlement.This summary does not address the effects of other federal taxes (including possible "golden parachute" excise taxes) or taxes imposed under state, local, or foreign tax laws. Plan Benefits to Named Executive Officers and Others Because stock awards under the 2010 Plan are discretionary, it is difficult to predict the benefits that our executive officers, directors and other will receive under the Amended 2010 Plan.However, the table below sets forth information pertaining to stock options that were granted in 2011 under the 2010 Planto the persons or groups named below. Name and Position Total Number of Stock Options Dollar Value of Stock Options(1) All current executive officers as a group 0 0 All current non-employee directors as a group $ All employees, including all current officers who are not executive officers, as a group $ (1) For establishing grant date fair value of stock options, we use the Black-Scholes option pricing model to calculate the fair value of stock options. The key assumptions for the Black-Scholes valuation method include the expected life of the option, stock price volatility, the risk-free interest rate, dividend yield and exercise price. The exercise price of stock options is the fair market value of our common shares on the date of grant (which was $0.32 per share on January 12, 2012).The following table sets forth the assumptions used in the calculation of the amounts for stock option awards presented in the table: a. Expected Volatility:50%. b. Risk-Free Interest Rate: The rate available at the time the grant was made on zero-coupon U.S. Government issues with a remaining term equal to the expected life: 2.5%. c. Dividend Yield: 0 based on the historical dividend yield. d. Expected Life: 10 years. 10 Equity Compensation Plan Information The following table provides information as ofJanuary 12, 2012 about shares of our common stock that may be issued upon the exercise of options, warrants and rights granted to employees, consultants and directors under all of our existing equity compensation plans, including our 2010 Plan. Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column 1) Equity compensation plans approved by security holders (2010 Plan) $ Equity compensation plans not approved by security holders $ - Total $ Interests of Certain persons in Matters to be Acted Upon Our directors and executive officers and the Majority Shareholders that approved the Written Consent, in their roles as directors and executive officers, have a substantial interest in the amendment to the 2010 Plan. Although there is currently no intent to offer these persons additional awards under the Amended 2010 Plan, they are all eligible to receive additional awards under the Amended 2010 Plan. To the extent that the Amended 2010 Plan is amended to the benefit of the executive officers and directors, these persons have a direct interest, and to the extent that the increase in the number of awards that may be granted under the Amended 2010 Plan increases the potential number of awards that these persons can or do receive, they have a direct interest. THE MAJORITY SHAREHOLDERS HAVE APPROVED THE AMENDMENT TO THE COMPANY'SAMENDED 2 EXECUTIVE COMPENSATION The following table discloses compensation paid during the fiscal year ended December31, 2011 and 2010 to our (i)Chief Executive Officer, (ii) President, (iii) Chief Financial Officer and (iv) former Chief Executive Officer. We refer to these officers as our Named Executive Officers in other parts of this proxy statement. We currently do not have any other individual employee of the Company designated as an executive officer. 11 Name and Principal Position Fiscal Year Salary Bonus Stock Awards(1) All Other Comp(2) Total Jeffrey Rosenfeld (1) $ - - $ $ Chief Executive Officer $ Anthony Nicolosi $ - - $ $ President $ - $ $ $ Brian Neill $ - - - $ Chief Financial Officer $ $ $ - $ Joseph Azzata (6) $
